Citation Nr: 0734528	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to service connection for a bilateral eardrum 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that in a February 1999 rating decision, the 
RO found that the appellant's claim of entitlement to service 
connection for otitis externa, claimed as an eardrum 
disorder, was not well-grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted.  Unlike the 
version of the law in effect at that time, the VA is now 
charged with the duty to assist almost every claimant and 
with the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  The new law 
further provides that a claim denied as not well grounded 
between July 14, 1999, and November 9, 2000, such as the 
service-connection claim decided in August 2000, can be 
readjudicated under the provisions of the new law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  Even 
though the prior adjudication in the present case was outside 
the relevant time frame, the RO nonetheless chose to 
readjudicate the claim de novo, and the Board will do so as 
well.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with otitis 
externa or any chronic residuals related thereto.

2.  The veteran is not currently diagnosed with a bilateral 
eardrum disorder.



CONCLUSIONS OF LAW

1.  Ostitis externa was not incurred in or aggravated by 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (2007).

2.  A bilateral eardrum disorder was not incurred in or 
aggravated by service.        38 U.S.C.A. §1110; 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2003.  The 
RO's June 2002 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  With respect to the claims of 
service connection for otitis externa and a bilateral eardrum 
disorder, the Board has concluded that the preponderance of 
the evidence is against these claims.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claims.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Lexington 
VA Medical Center (VAMC) have also been obtained.  The 
appellant provided a medical report from the University of 
Kentucky Hospital (UKH).  He has not identified any 
additional private medical evidence.  Therefore, VA's duty to 
assist has been satisfied.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board notes that a VA examination was not provided in 
conjunction with the veteran's claims, and the Board observes 
that the evidence of record does not warrant one.  See 38 
C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that he suffers from 
otitis externa or a bilateral eardrum disorder.  In light of 
the absence of a current diagnosis of these disorders, VA is 
not required to provide him with a VA examination in 
conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that he currently suffers from otitis 
externa and a bilateral eardrum disorder that is 
etiologically related to his active service.  However, there 
is no competent medical evidence that he is currently 
diagnosed with these disorders.  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

The Board notes that the veteran was diagnosed with otitis 
externa during active service.  However, records of a March 
1968 separation exam indicate the ears (internal and external 
canals) and eardrums were normal.  In addition, there is no 
evidence the veteran currently suffers from these disorders.  
An August 1998 VA medical examination found the left ear drum 
to be dull, but no diagnosis was rewarded.  VA medical 
records indicate the veteran complained of "popping" in his 
left ear in February 2001, which was diagnosed as a blockage 
of the ear canal with earwax.  Subsequent records from August 
2001 and February 2002 found the veteran's ears to be normal.  
Finally, an August 1998 VA examination and May 2005 private 
examination both found the tympanic membranes to be within 
normal limits bilaterally.

Thus, the Board finds that there is no evidence of a current 
bilateral eardrum disorder or a diagnosis of otitis externa.  
The veteran has produced no evidence or competent medical 
opinion in support of his claim that he suffers from such 
disabilities.  Therefore, the claim for service connection 
must be denied.

The Board acknowledges that the veteran himself has claimed 
he suffers from these disorders.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  


ORDER

Service connection for otitis externa is denied.

Service connection for a bilateral eardrum disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


